Title: From Thomas Jefferson to Nathaniel Macon, 10 October 1823
From: Jefferson, Thomas
To: Macon, Nathaniel


                        Dear Sir
                        
                            Monticello
                            Oct. 10. 23.
                        
                    The bearer Doctor Watkins has for some time been my neighbor and family physician; and in the latter character especially has deserved much of myself personally, age and accident having given me much occasion for aid in that line. his political principles are yours and mine, and proposing a visit to Washington, he naturally wishes to be known to one so long and so prominent in the school of genuine republicanism. I recommend him to your acquaintance as one whose worth respectability and correctness of character, render him truly estimable; and I do it with the more pleasure as it gives me the occasion of recalling myself to your recollection and of assuring you that time has not changed, and never will change towards you, my constant affection and friendly attachment and respect.
                        Th: Jefferson
                    